Order of the Children’s Court of the City of New York, county of Kings, denying a motion for a new trial following an order adjudging appellant delinquent because of Ms creating noise in a moving picture theatre during a performance, affirmed, without costs. The appeal from the adjudication of delinquency is not properly here and the merits, therefore, may not be considered. The papers on the motion for a new trial were insufficient to warrant a granting of the motion. The adjudication of the court will not operate to the detriment of the defendant in Ms desire to enter the civil service. (Domestic Relations Court Act of City of New York, § 84.) While the appellant’s associate, rather than he, was the chief offender in the boisterous conduct complained of, there is some evidence that he too participated in that conduct so as to be properly adjudged guilty thereof, although it might well have been that a reprimand without a formal adjudication would have been more proportionate to the degree of the offense. Lazansky, P. J., Young, Carswell, Seudder and Davis, JJ., concur.